EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Bellamy (Attorney of Record) on 6 May 2022.

The application has been amended as follows: 
Claim 1, lines 7-8:  “first brake chamber positioned forward of the barrier wall;”
Claim 4:  The suppressor of claim [[2]]3, the first and second baffle modules when the second stage is attached to the first housing.
Claim 5:  The suppressor of claim 1, further comprising a second brake chamber between the first baffle[[ unit]] module and the first cap.
Claim 6:  The suppressor of claim 1, wherein the blast chamber includes longitudinal vanes extending radially to divide spaces between the first axial passageway and the first housing into circumferentially spaced compartments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a first baffle module 38 comprising a plurality of longitudinally aligned separated baffle units (defined between walls 62, 72, 74 and 70), each baffle unit including a plurality of circumferentially spaced, longitudinally extending helically curved chambers defined by radial dividing walls (helical vanes 80) with closed longitudinal ends (each terminating into one of walls 62, 72, 74 and 70), the helically curved chambers being in fluid communication (by way of ports 78) with a second axial passageway 76 extending through the first baffle module as Applicant clearly discloses in at least Fig. 5 (reproduced below). The claimed helical configuration disclosed as allowing the flow path of each chamber to be longer and thereby increase the heat-adsorbing surface area of the baffle unit [00030].

    PNG
    media_image1.png
    647
    1005
    media_image1.png
    Greyscale

US 3,667,570 to WerBell is considered the most relevant known prior art. WerBell discloses a suppressor (2, Figs. 1-5) comprising a housing 3, a forward first end cap (32 or 14), a blast chamber 4, a barrier wall 9 having a passageway 11, a first brake chamber (defined between elements 14 and 9), and a first baffle module (comprising baffle elements 16-20) having a passageway therethrough (see Fig. 4) and a plurality of longitudinally aligned separated baffle units (each of 16, 17, 18, 19 and 20), each unit comprising a continuous helically curved chamber defined by a continuous helical dividing wall having open longitudinal ends (see Figs. 1, 3 and 4).  The known prior art fails to make obvious modification of WerBell to arrive at the claimed limitations.

    PNG
    media_image2.png
    240
    814
    media_image2.png
    Greyscale

Prior art considered pertinent to Applicant’s disclosure and representing the state of the art in helically configured firearm sound suppressors is cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641